Citation Nr: 0701541	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of $112, 
808.63 in VA Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.  He died in August 1987.  The appellant is his widow, 
who has remarried since then.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO letter that proposed to reduce 
the appellant's DIC benefits effective November 1, 1993.  In 
June 2002, the RO notified the appellant that the termination 
of her DIC benefits had resulted in an overpayment of 
$112,808.63.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is required of her.


REMAND

The Board must remand this case so that the appellant can be 
notified of the scheduling of a requested hearing before the 
Board at her correct mailing address.

In her April 2004 substantive appeal (VA Form 9), the 
appellant requested a hearing before the Board to be held at 
her local RO (that is, a "Travel Board hearing").  She also 
provided her then-current mailing address.

In March 2005, the RO notified the appellant that her Travel 
Board hearing was to be held in April 2005.  However, by 
comparison to the address that the appellant had provided on 
her substantive appeal, the notification letter was sent to 
the incorrect street number, the incorrect street name, and 
even the incorrect apartment number.  The claims folder does 
not include any evidence of any address changes in the 
timeframe between the appellant's April 2004 substantive 
appeal and the RO's March 2005 hearing notification letter 
that might render valid the mailing address in that March 
2005 RO notification letter.  Thus, the RO should schedule 
the appellant - and properly notify her at her correct, 
current mailing address - for a new Travel Board hearing.

Accordingly, the Board REMANDS the case for the following 
action:

Reschedule the appellant for a Travel 
Board hearing at the RO that now has 
jurisdiction over the case (that is, the 
Muskogee, Oklahoma, RO).  Please ensure 
that the notification is addressed to 
the appellant at her correct, current 
mailing address.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



